Citation Nr: 0411649	
Decision Date: 05/04/04    Archive Date: 05/14/04

DOCKET NO.  97-16 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the residuals of an 
injury of the left little finger.

2.  Entitlement to an initial evaluation in excess of 20 
percent for chondromalacia of the right knee with traumatic 
arthritis.

3.  Entitlement to an increased (compensable) rating for 
allergic rhinitis on appeal from an initial grant of service 
connection.

4.  Entitlement to an increased (compensable) rating for the 
residuals of a nasal fracture on appeal from an initial grant 
of service connection. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran served on active duty from March 1971 to March 
1995.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of an April 1996 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  The original claim to the Board 
involved the issues listed on the front page of this action 
except that at the time of the original appeal, the veteran's 
right knee disability was only rated as 10 percent disabling.  
Additionally, the veteran appealed the RO's initial denial of 
entitlement to service connection for varicose veins and 
hypertension.

In July 1998, the Board remanded all six issues of the claim 
to the RO for the purpose of obtaining additional 
information.  In January 2003, service connection was granted 
for the issues of hypertension and varicose veins.  
Additionally, the RO granted an increased evaluation for the 
veteran's knee disability.  This is not a full grant of the 
benefit sought on appeal because a higher rating is available 
under 38 C.F.R. Part 4, Diagnostic Code 5257.  Regarding a 
claim for an increased rating, the claimant is generally 
presumed to be seeking the maximum benefit allowed by law and 
regulation, and such a claim remains in appellate status 
where a subsequent rating decision awarded a higher rating, 
but less than the maximum available benefit.  See AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  Thus, the issue still 
remains before the Board.  

The record reflects that when the veteran submitted his claim 
for benefits to the VA in January 1996 [Page 8, VA 21-526, 
Veteran's Application for Compensation or Pension], he 
requested that service connection be assigned for the 
following conditions or disabilities:  chest pains, sinus 
bradycardia, a lesion on the right eyelid, bilateral bursitis 
of the shoulders, a recurring rash on the entire body, 
conjunctivitis acne, the residuals of a strained left 
hamstring muscle, chronic nose bleeding, the residuals of a 
cut on the left cheek (to include nerve damage), sinusitis, 
the residuals of a right heal injury, a hiatal hernia, and 
tinnitus.  The record reflects that these issues have not 
been developed by the RO.  Hence, they are referred back to 
the RO for development and they are not before the Board for 
appellate consideration.

At present, the portion of this appeal, which is a remand, is 
returned to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant if further 
action is required on his part.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the claim involving the left little finger and the right knee 
has been developed.

2.  The veteran's service medical records are negative for 
treatment or complaints of an injury to the left little 
finger.

3.  Competent medical evidence etiologically linking the 
veteran's current left little finger disability with his 
military service has not been presented.

4.  Recent medical evidence shows that the veteran's right 
knee disability is manifested by complaints of pain, fatigue, 
some restriction of movement, tenderness, and crepitus.  

5.  The veteran's traumatic arthritis of the right knee 
disability is currently manifested by complaints of pain on 
movement with range of motion of the right knee being only 
minimally limited.




CONCLUSIONS OF LAW

1.  A disability of the left fifth metacarpophalangeal was 
not incurred in or aggravated by service.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2003).

2.  The criteria for a rating in excess of 20 for 
chondromalacia of the right knee have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1- 
4.14, 4.104, Diagnostic Codes 5256, 5257, 5260, 5261, and 
5262 (2003).  

3.  The criteria for a rating of 10 percent, but no higher, 
for traumatic arthritis of the right knee have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1- 
4.14, 4.104, Diagnostic Codes 5003 and 5010 (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that in November 2000 the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA).  
See, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  In 
particular, this law redefines the obligations of VA with 
respect to the duty to notify and to assist.  This change in 
the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment but not yet final as of that date.  VCAA, Pub. L. 
No. 106-475, § 7(a), 114 Stat. 2096, 2099-2100 (2001), 
38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West 2002).  See also, 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2003).  

With respect to the appellant's claims seeking entitlement to 
service connection for a left finger disability and an 
increased evaluation for a right knee disability, VA's duties 
have been fulfilled to the extent possible.  VA must notify 
the veteran of evidence and information necessary to 
substantiate the claim and inform him whether he or VA bears 
the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The veteran was notified of the information 
necessary to substantiate the claim by means of the 
discussions in the original rating decision, the statement of 
the case (SOC), and the supplemental statements of the case 
(SSOCs).  Specifically, in those documents, the appellant has 
been told that he needed to submit evidence supporting his 
assertions that his right knee disability was more disabling 
than currently rated.  With respect to the claim involving 
the left finger, the veteran has been informed that he needed 
to provide evidence showing that he now has a left finger 
disability and that it is somehow related to his military 
service.

VA informed the appellant of which evidence he was to provide 
to VA and which evidence VA would attempt to obtain on his 
behalf.  In this regard, the VA sent the appellant notice of 
the VCAA, in a letter issued in July 2003, which spelled out 
the requirements of the VCAA and what the VA would do to 
assist the veteran.  The VA also informed the appellant that 
it would request records and other evidence, but that it was 
the appellant's responsibility to ensure that the VA received 
the records.  Additionally, in order to ensure that an 
adequate evaluation of the veteran's knee disability was 
procured and before the VA, the veteran underwent a medical 
evaluation of the right knee.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002).  Here, the RO obtained 
the veteran's available medical treatment records.  The 
veteran was also provided a medical examination in order to 
assess the existence and severity of the disabilities at 
issue.  It seems clear that the VA has given the veteran 
every opportunity to express his opinions with respect to his 
claim; the VA has obtained all known documents that would 
substantiate the veteran's assertions; and, the veteran has 
undergone an examination so that the VA would have a complete 
picture of the veteran's knee and hand disabilities.  

Therefore, it is the conclusion of the Board that the 
requirements of the VCAA have been met by the RO to the 
extent possible, and there would be no possible benefit to 
remanding this case to the RO for its consideration of the 
requirements of the VCAA in this instance.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for initial consideration under VCAA, 
poses no harm or prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  

The Board notes that the VCAA notification letter sent to the 
veteran properly notified him of his statutory rights.  See 
Paralyzed Veterans of America, et. al. v. Secretary of 
Department of Veterans Affairs (PVA), 345 F.3d 1334 (Fed. 
Cir. 2003); Disabled American Veterans, et. al. v. Secretary 
of Department of Veterans Affairs (DAV), 327 F.3d 1339 (Fed. 
Cir. 2003).  That letter was sent in July 2003 and it 
requested that the veteran respond within one year, which is 
in accordance with 38 U.S.C.A. § 5103(b) (West 2002).  An 
amendment to the VCAA was recently enacted clarifying that 
the one-year period within which evidence may be submitted 
does not prohibit VA from making a decision on a claim before 
expiration of that time period.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C. §  ____).

Also, in Pelegrini v. Principi, 17 Vet. App. 412 (2004), the 
Court discussed the statutory requirement in 38 U.S.C.A. § 
5103(a) that VCAA notice be sent to a claimant before the 
initial adjudication of his claim.  Satisfying the strict 
letter holding in Pelegrini would require the Board to 
dismiss every case that did not absolutely meet these 
standards.  Such an action would render a rating decision 
promulgated prior to providing the veteran full VCAA notice 
void ab initio, which in turn would nullify the notice of 
disagreement and substantive appeal filed by the veteran.  In 
other words, strictly following Pelegrini would require that 
the entire rating process be reinitiated from the very 
beginning.  That is, the claimant would be provided VCAA 
notice and an appropriate amount of time to respond before an 
initial rating action.  Following the rating decision, the 
claimant would have to file a new notice of disagreement, a 
new statement of the case would be required, and finally, the 
submission of a new substantive appeal by the claimant.  The 
prior actions of the veteran would be nullified by a strict 
reading of Pelegrini, and essentially place the appellant at 
the end of the line of cases waiting to be adjudicated.  

There is no statutory authority that renders the initial 
adjudication of the veteran's claim null and void because of 
lack of strict VCAA compliance.  Furthermore, the Board does 
not believe that voiding the rating decisions is in this 
veteran's best interests.  Simply put, in this case, the 
claimant has been provided every opportunity to submit 
evidence, and to attend a hearing at the RO before a hearing 
officer or before a Veterans Law Judge at the RO or in 
Washington, DC.  He was provided with notice of the 
appropriate laws and regulations.  He was provided notice of 
what evidence he needed to submit, and notice of what 
evidence VA would secure on his behalf.  He was given ample 
time to respond.  The veteran was not prejudiced because he 
does not, as the Court noted in Pelegrini, have to "overcome 
an adverse determination."  There is no final adverse 
determination of his claim.  The Board does a de novo review 
of the evidence and is not bound by the RO's prior 
conclusions in this matter.  

Hence, not withstanding Pelegrini, to allow the appeal to 
continue would not be prejudicial error to the claimant.  
Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his 
claim." Conway v. Principi, No. 03-7072 (Fed. Cir. Jan. 7, 
2004); see also Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  Therefore, for these reasons, 
the Board finds that the intent and purpose of the VCAA were 
satisfied by the notice given to the veteran, and he was not 
prejudiced by any defect in the timing of that notice.

Alternatively, the Board finds that any possible defect with 
respect to the timing of the VCAA notice was harmless error.  
While the notice provided to the appellant was not given 
prior to the first agency of original jurisdiction (AOJ) 
adjudication of the claim, the notice was provided, as a 
result of a Board remand, by the AOJ prior to the transfer 
and the second certification of the appellant's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) (West 2002) and 38 
C.F.R. § 3.159(b) (2003).  As such, the appellant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Therefore, not withstanding Pelegrini, to decide 
the appeal would not be prejudicial error to the veteran.

Factual Background

The veteran served in the US Air Force for twenty-four years.  
He retired in 1995 and shortly thereafter he submitted a 
claim for benefits to the RO.  Subsequent to his application 
for benefits, the veteran underwent an examination of his 
hand in March 1996; he was diagnosed as suffering from the 
residuals of an injury to the left fifth metacarpophalangeal.  
During the examination, the veteran complained of pain and 
the examiner found that there was some limitation of motion 
of the finger.  The results were forwarded to the RO which 
found that the veteran had not submitted a well-grounded 
claim.  The veteran was informed of this decision and he, as 
indicated previously, has appealed that decision.

Additionally, the veteran underwent an orthopedic examination 
of his right knee in March 1996.  In collecting the veteran's 
history prior to the examination, the veteran stated that he 
experienced "grinding and cracking" as well as instability 
and swelling.  The veteran also complained of pain in the 
knee.  

Upon examination, the examiner found that there was no 
deformity or instability of the knee although minimal 
swelling was noted.  Pain was demonstrated.  The range of 
motion of the right knee was 135 degrees flexion and 0 
degrees extension.  Degenerative joint disease was shown on 
the x-ray films produced in conjunction with the examination.  

Also, with respect to the claim involving the knee, the 
examination results along with the veteran's service medical 
records were reviewed and the RO concluded that service 
connection was warranted for a right knee disability.  A 10 
percent disability rating was assigned in accordance with 38 
C.F.R. Part 4, Diagnostic Code 5257 (1995).  The veteran was 
notified of that decision and he appealed to the Board for 
review.  

Since the veteran filed his notice of disagreement, the 
veteran has undergone another VA examination of his knee.  
This examination was accomplished in October 2002.  Again the 
veteran complained of pain, swelling, clicking, stiffness, 
and weakness of the knee.  The doctor was informed that the 
veteran used a knee bandage for support.  After reviewing the 
veteran's claim, the doctor examined the veteran and noted 
the following:

	. . . Ambulates without significant 
difficulty.  He describes pain in his 
knee.  The knee joint itself has mild 
crepitus when compared to the left.  The 
patient does not have any joint effusion 
or edema.  There are no anterior or 
posterior draw signs present.  Knee 
flexion and range of motion is 110, which 
140 is normal and extension is 0 degrees 
of which 0 degrees is normal.  The 
patient has normal strength in his lower 
extremities.  Plain x-rays demonstrate 
mile hypertrophic changes of the right 
knee with potential a small amount of 
fluid in the joint space.  There is also 
evidence of decalcification in the 
inferior acetabulum.

. . . At baseline, the patient has 
evidence of significantly decreased 
motion and flexion of his knee joint.  In 
my opinion, during periods of flare-up 
the patient has an additional decrease in 
range of motion on the range of about 20% 
to 25%. . . . In my opinion, it is more 
likely than not that this does interfere 
with his daily ordinary activities and 
that his flare-ups are fairly frequent 
and he has baseline decreased range of 
motion. . . . 

A magnetic resonance imaging (MRI) of the right knee was 
performed in March 2003.  The examination of the knee 
revealed areas of a possible small Baker's cyst, post 
surgical changes at the apex of the posterior horn of the 
lateral meniscus, a possible tear of the lateral meniscus, 
and a tiny osteochondral defect in the central aspect of the 
medial femoral condyle.  

The veteran's VA medical treatment records show that the 
veteran was seen at the local VA medical center in July 2003, 
after the production of the MRI.  The veteran reported that 
he was mobile but that he wrapped the knee with a bandage for 
protection and security.  The examiner in fact wrote that 
there was a normal range of motion, no crepitation, and no 
effusion.  Surgical intervention was not recommended but the 
physician's assistant did advise the veteran to continue with 
exercises and pain/swelling medications.  

The record reflects that prior to the above discussed MRI and 
medical opinion, the RO granted an increased evaluation for 
the right knee disability.  Specifically, the RO found that 
the evidence supported a 20 percent disability rating in 
accordance with 38 C.F.R. Part 4, Diagnostic Codes 5010 and 
5257.  A separate rating for traumatic arthritis was not 
assigned.  The claim has since been returned to the Board for 
review.

Service Connection

Under 38 U.S.C.A. § 1110, 1131 (West 2002) and 38 C.F.R. § 
3.303(b) (2003), service connection may be awarded for a 
"chronic" condition when:  (1) a chronic disease manifests 
itself and is identified as such in service (or within the 
presumption period under 38 C.F.R. § 3.307) and the veteran 
presently has the same condition; or (2) a disease manifests 
itself during service (or during the presumptive period), but 
is not identified until later, and there is a showing of 
continuity of related symptomatology after discharge, and 
medical evidence relates that symptomatology to the veteran's 
present condition.  Savage v Gober, 10 Vet. App. 488, 495-98 
(1997). 

To grant service connection, it is required that the evidence 
shows the existence of a current disability, an in-service 
disease or injury, and a link between the disability and the 
in-service disease or injury.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the United States Court of Appeals for the 
Federal Circuit, which has stated that ". . . a veteran 
seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed.Cir. 2000).

As reported, the veteran served on active duty for 
approximately twenty-four years.  The veteran has asserted 
that prior to his retirement from the US Air Force, he 
injured his left little finger.  A review of the veteran's 
service medical records does not show that he received 
treatment for a left little finger injury.  They are negative 
for complaints involving the finger.  

Nearly a year after the veteran retired from the US Air 
Force, he was diagnosed as having some limitation of movement 
of the little finger.  A doctor diagnosed the veteran as 
suffering from the residuals of an injury to the left fifth 
metacarpophalangeal area.  X-ray films of the hand were 
negative with respect to traumatic arthritis or the residuals 
of a fracture of the bones in this area.  Moreover, while the 
examiner stated that the veteran had suffered a service 
injury to his hand, the record does not reflect that the 
examiner reviewed the veteran's service medical records.  The 
examination report does not specifically link the reported 
injury to a specific time and date that it might have 
occurred.  Instead, the examiner based his opinion on the 
information provided to him by the veteran.

It may be argued that the statement provided by the VA doctor 
fulfills the provisions of 38 C.F.R. § 3.303(d) (2003) since 
a medical professional has linked the veteran's residuals 
with his military service.  The Board, however, finds that 
the statement is inconclusive and speculative.  This one 
written document is deemed to be of limited weight as the 
statement fails to assert a medical basis upon which the 
supposition was predicated.  The Court has made it clear that 
medical possibilities and unsupported medical opinions carry 
negligible probative weight.  See Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).  See also Perman v. Brown, 5 Vet. App. 237, 
241 (1993).  

Additionally, the Court has provided extensive guidance for 
weighing medical evidence.  A medical opinion based upon an 
inaccurate factual premise is not probative.  Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993).  A bare conclusion, even 
one reached by a medical professional, is not probative 
without a factual predicate in the record.  Miller v. West, 
11 Vet. App. 345, 348 (1998).  A mere transcription of lay 
history, unenhanced by additional comment by the transcriber, 
does not become competent medical evidence merely because the 
transcriber is a medical professional.  LeShore v. Brown, 8 
Vet. App. 406, 409 (1995).  The probative value of a 
physician's statement is dependent, in part, upon the extent 
to which it reflects "clinical data or other rationale to 
support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 
(1999); see also Black v. Brown, 5 Vet. App. 177, 180 (1995).

In other words, since the doctor based his conclusion on the 
history provided by the veteran, and there is no indication 
that he reviewed the veteran's service medical records, and 
the service medical records are negative for any injury of 
the left little finger, such a statement constitutes "non-
evidence" with no positive or negative weight, or at best, 
little positive weight due to its lack of rationale or 
explanation.  That is, since the VA doctor did not provide 
treatises, manuals, or other documents that would support his 
original assertion, the Board finds that his statement is 
inconclusive at best.  An examiner's opinion must be 
supported by clinical evidence and not merely general 
conclusions based on a history furnished by the appellant.  
Black v. Brown, 5 Vet. App. 177, 180 (1993).  Consequently, 
his suppositions are no better than the facts alleged by the 
claimant, and may be accorded little weight with regard to 
the etiology of the veteran's current disability.  See also 
LeShore v. Brown, 8 Vet. App. 406 (1995); also Swann v. 
Brown, 5 Vet. App. 229 (1993).

Notwithstanding the assertions made by the VA physician and 
the lack of other supporting medical evidence, the veteran 
has continued to assert that he suffers from a disability of 
the left little finger and that this condition is the result 
of his military service.  Unfortunately, the veteran's 
assertions are the only positive evidence in support of his 
claim.  That is, the claims folder is negative for any 
medical evidence, either from a private doctor or a VA 
physician, which would relate the veteran's current 
disability with the veteran's military service.  

Hence, the Board is left with the contentions made by the 
veteran.  These statements were undoubtedly made in good 
faith; however, the veteran is not a doctor nor has he 
undergone medical training.  A lay person is not competent to 
make a medical diagnosis or to relate a medical disorder to a 
specific cause.  However, that same lay person is competent 
to provide evidence on the occurrence of observable symptoms 
during and following service.  If the claimed disability is 
manifested by observable symptoms, lay evidence of 
symptomatology may be adequate to show the nexus between the 
current disability and the in-service disease or injury.  
Nevertheless, medical evidence is required to show a 
relationship between the reported symptomatology and the 
current disability, unless the relationship is one to which a 
lay person's observations are competent.  See Savage v. 
Gober, 10 Vet. App. 488 (1997).

In this instance, the veteran is competent to say that that 
he may be suffering from pain in the left little finger.  He 
can state that he suffers some type of restriction of use of 
the finger.  However, he is not competent to say that he has 
an actual disability that is related to his service or a 
service-connected disability.  In other words, there is no 
indication that he possesses the requisite medical knowledge 
or education to render a probative opinion involving medical 
diagnosis or medical causation.  See Edenfield v. Brown, 8 
Vet. App. 384, 388 (1995); Robinette v. Brown, 8 Vet. App. 
69, 74 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

In determining whether service connection is warranted, the 
VA must determine whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case service connection must be 
denied.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  While it is true that the 
veteran now suffers from a left little finger condition, 
medical evidence positively and conclusively etiologically 
linking this disability with the veteran's military service 
has not been presented.  Moreover, there is no evidence 
showing that the current disability began while the veteran 
was in service.  The evidence in this case is not so evenly 
balanced so as to allow application of the benefit of the 
doubt rule.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102 (2003).  The veteran's claim is thus denied.  

Increased Evaluation

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2003).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 (2003) requires 
that each disability be viewed in relation to its history and 
that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.2 (2003) 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  38 C.F.R. § 4.7 (2003) provides that, where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.  In every instance where the schedule does not 
provide a zero percent evaluation for a diagnostic code, a 
zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  38 
C.F.R. § 4.31 (2003).

The regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the Court has held 
that, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id.; Peyton v. Derwinski, 1 Vet. App. 282 (1991); 38 C.F.R. 
§§ 4.1, 4.2 (2003).  With respect to the issue before the 
Board, the appeal does stem from the veteran's disagreement 
with an evaluation assigned as a result of the original grant 
of service connection, and the potential for the assignment 
of separate, or "staged" ratings for separate periods of 
time, based on the facts found, are for consideration.  
Fenderson v. West, 12 Vet. App. 119 (1999).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2003).

The veteran's right knee disability has been rated pursuant 
to 38 C.F.R. Part 4, Diagnostic Code 5010 (2003) [traumatic 
arthritis].  Traumatic arthritis, Diagnostic Code 5010 (of 38 
C.F.R. Part 4 (2003)), is rated pursuant to the criteria 
found under 38 C.F.R. Part 4, Diagnostic Code 5003 (2003) 
(degenerative arthritis).  This code provides that 
compensation may be awarded (1)  when limitation of motion 
meets the schedular criteria for the joint(s) affected and is 
objectively confirmed, such as by swelling, muscle spasm, or 
satisfactory evidence of painful motion; (2)  when 
objectively confirmed limitation of motion is not sufficient 
to warrant a compensable schedular evaluation, 10 percent is 
assigned for each major joint or minor joint group affected; 
(3)  when there is no limitation of motion, 10 or 20 percent 
will be assigned depending on the degree of incapacity, if 
there is x-ray evidence of 2 or more major joints or minor 
joint groups.  Hicks v. Brown, 8 Vet. App. 417, 420 (1995).

38 C.F.R. § 4.59 (2003) notes that crepitation on flexion 
identifies diseased points of contact, and together with 
Diagnostic Code 5003 deems painful motion from x-ray 
documented arthritis to be limited motion, even without 
actually limited motion and even though motion is possible 
beyond where pain sets in, and warrants a minimum 10 percent 
rating for each joint affected.  

It is possible for a veteran to have separate and distinct 
manifestations from the same injury, which would permit 
rating under several diagnostic codes.  The critical element 
in permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994) (where a veteran with a 
service-connected facial injury sought an increased rating, 
the veteran's disability was to be properly assigned 
compensable ratings under separate codes for disfigurement, 
tender and painful scars and muscle injury).

VA's Office of General Counsel (GC) has determined that a 
claimant who has arthritis and instability of the knee may be 
rated separately under Diagnostic Codes 5003 and 5257.  See 
VAOPGCPREC 23-97 (Multiple Ratings for Knee Disability).  The 
General Counsel thereafter concluded that for a knee 
disability rated under Diagnostic Code 5257 to warrant a 
separate rating for arthritis based on x-ray findings and 
limitation of motion, limitation of motion under Diagnostic 
Code 5260 or Diagnostic Code 5261 need not be compensable but 
must at least meet the criteria for a zero-percent rating.  
In addition, a separate rating for arthritis could also be 
based on x-ray findings and painful motion under 38 C.F.R. § 
4.59 (2003).  See VAOPGCPREC 9-98 (Multiple Ratings for 
Musculoskeletal Disability and Applicability of 38 C.F.R. §§ 
4.40, 4.45 and 4.59).  The Board is bound by this precedent 
opinion.  38 U.S.C.A. § 7104(c) (West 2002).  

Diagnostic Code 5257 states that slight impairment of either 
knee, including recurrent subluxation or lateral instability, 
will warrant a 10 percent evaluation.  38 C.F.R. Part 4 
(2003).  A 20 percent evaluation requires moderate 
impairment, and a 30 percent evaluation requires severe 
impairment. 

The VA Schedule for Rating Disabilities (Rating Schedule) 
provides that the range of motion of the knee is zero degrees 
on extension to 140 degrees on flexion.  38 C.F.R. § 4.71, 
Plate II (2003).  

Limitation of motion of either knee may be rated pursuant to 
Diagnostic Codes 5260 or 5261, for limitation of flexion or 
extension of the leg.  38 C.F.R. Part 4 (2003).  Diagnostic 
Code 5260 provides for a noncompensable evaluation if flexion 
is limited to 60 degrees.  Id.  A 10 percent evaluation 
applies where flexion is limited to 45 degrees.  A 20 percent 
evaluation requires flexion limited to 30 degrees, and a 30 
percent evaluation requires flexion limited to 15 degrees.  
Diagnostic Code 5261 provides for a noncompensable evaluation 
for extension limited to 5 degrees, and for a 10 percent 
evaluation for extension limited to 10 degrees.  Id.  A 20 
percent evaluation requires extension limited to 15 degrees, 
and a 30 percent evaluation requires extension limited to 20 
degrees.  Extension limited to 30 degrees warrants a 40 
percent evaluation, and extension limited to 45 degrees 
warrants a 50 percent evaluation.  See 38 C.F.R. Part 4 
(2003).  

Because ankylosis, either favorable or unfavorable, of the 
right knee has not been documented or diagnosed, the 
diagnostic criteria found at 38 C.F.R. Part 4, Diagnostic 
Code 5256 (2003) are not for application.  Additionally, 
malunion or nonunion of the tibia and fibula has not been 
shown, and Diagnostic Code 5262 is also not for application.  
38 C.F.R. Part 4 (2003).  

In DeLuca v. Brown, 8 Vet. App. 202 (1995) it was held that 
38 C.F.R. §§ 4.40, 4.45 were not subsumed into the diagnostic 
codes under which a veteran's disabilities are rated.  
Therefore, the Board must consider the "functional loss" of 
a musculoskeletal disability under 38 C.F.R. § 4.40 (2003).  
Functional loss may occur as a result of weakness or pain on 
motion of the affected body part.  38 C.F.R. § 4.40 (2003).  
The factors involved in evaluating, and rating, disabilities 
of the joints include:  weakness; fatigability; 
incoordination; restricted or excess movement of the joint; 
or, pain on movement.  38 C.F.R. § 4.45 (2003).  These 
factors do not specifically relate to muscle or nerve 
injuries independently of each other, but rather, refer to 
overall factors, which must be considered when rating the 
veteran's joint injury.  See DeLuca, 202 Vet. App. 202, 206-
07 (1995).

The most recent VA knee examination showed that out of a 
possible 140 degrees of flexion, the veteran's flexion was 
limited by 30 degrees (110 out of 140 degrees).  Extension 
restrictions were not noted.  When examined, crepitus has 
been repeatedly found, and pain with tenderness remains a 
significant symptom.  Muscle spasms and tissue atrophy were 
not found.  Although the veteran complained of instability, 
laxity or instability has not been found on examination.  
Pain has been reported but weakness has not been found.  The 
veteran does take medications to relieve his knee pain.  X-
ray examination revealed osteoarthritic changes of the right 
knee.  

The veteran's limitation of motion alone does not warrant an 
evaluation in excess of 20 percent pursuant to 38 C.F.R. Part 
4, Diagnostic Codes 5261 (2003).  The veteran's extension has 
not been limited to 30 degrees.  Therefore, it is the 
conclusion of the Board that the appellant's overall level of 
functional impairment taken into consideration with the 
medical evidence in this case preponderates against finding 
that limitation of motion warrants more than the current 
compensable evaluation.  The evidence is not so balanced that 
there is any doubt on this point that could be resolved in 
the appellant's favor.  38 U.S.C.A. § 5107(b) (West 2003).  
With regard to the instability of the knee, it has not been 
found on the most recent examination even though the veteran 
complains about it.  There is no showing of ankylosis or 
dislocated cartilage with episodes of locking.  In effect, 
the criteria for a rating in excess of a 20 percent rating 
for a right knee disability are not met under any pertinent 
Diagnostic Code.

With respect to the assignment of a separate rating for the 
veteran's traumatic arthritis of the right knee, it is the 
opinion of the Board that the evidence does support a rating 
of 10 percent but no higher.  X-ray films do show evidence of 
arthritis.  The veteran does have some limitation of motion 
of the joint.  The veteran does suffer from pain.  However, 
there is no evidence suggestive that the right knee 
incapacitates the veteran.  While he does suffer some 
limitations, there is no indication that he is unable to 
perform daily chores or activities.  Therefore, a separate 
evaluation of 10 percent but no higher under 38 C.F.R. Part 
4, Diagnostic Codes 5010, 5003 (2003) is granted.  

In reaching the above determination, the Board considered 
whether the veteran's service-connected disability standing 
alone presents an exceptional or unusual disability picture, 
as to render impractical the application of the regular 
schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2003); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Significantly, however, no evidence 
has been presented showing factors such as a marked 
interference with employment beyond that interference 
contemplated in the assigned ratings or frequent periods of 
hospitalization, due solely to the veteran's service-
connected right knee disorder, as to render impractical the 
application of the regular schedular standards.  In the 
absence of such factors, the Board finds that the criteria 
for submission for assignment of an extraschedular rating 
under 38 C.F.R. § 3.321(b)(1) (2003) are not met.

ORDER

Service connection for the residuals of an injury of the left 
little finger is denied.

An increased evaluation for chondromalacia of the right knee 
is denied.  

A separate 10 percent disability rating for traumatic 
arthritis of the right knee is granted, subject to the 
controlling criteria applicable to the payment of monetary 
awards.  


REMAND

As reported in the Introduction, the Board remanded this 
claim in 1998.  In that remand, the RO was instructed to 
inform the veteran concerning changes of the rating criteria 
for allergic rhinitis and the residuals of a nasal fracture.  
This was accomplished with the issuance of the Supplemental 
Statement of the Case, dated January 22, 2003.  Yet, while 
the veteran has been informed of the change, a review of the 
claims folder indicates that medical examinations have not 
been accomplished which take into account the rating criteria 
changes.  More importantly, the veteran last underwent an 
examination in conjunction with his rhinitis and residuals of 
a nose fracture in March 1996.  That was more than eight 
years ago.  While the veteran's medical treatment records do 
indicate that the veteran has been receiving medications for 
the treatment of his allergies, the record is negative for an 
examination with respect to his allergies that is not eight 
plus years old.  

VA has a duty to notify the appellant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2003).  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. 
§ 5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  VA also has a duty 
to assist the appellant in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159(c) (2003).  

VA has a duty to obtain a medical examination or opinion when 
such examination or opinion is necessary to make a decision 
on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  As noted, 
the record reflects that a recent examination of the 
veteran's disabilities has not been done.  A thorough and 
contemporaneous medical examination that takes into account 
the records of prior medical treatment (the complete claims 
folder) so that the disability evaluation will be a fully 
informed one should be accomplished.  See Hyder v. Derwinski, 
1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 
124 (1991).  Based upon the evidentiary record in the instant 
case, as discussed above, and in light of the applicable 
provisions of the VCAA, it is the Board's opinion that such 
examinations should be afforded the veteran before the Board 
issues a determination on the merits of his claim.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following actions:

1.  The RO should ensure compliance with 
the duty to assist, documentation and 
notification requirements set forth by 
the VCAA, specifically including all 
provisions under 38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.102, 3.156(a), 
3.159 and 3.326(a)) and the holdings in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002); and Charles v. Principi, 16 Vet. 
App. 370 (2002).  The claims file must 
include documentation that the RO has 
complied with the VA's redefined duties 
to notify and assist a claimant as set 
forth in the VCAA and relevant case law 
as specifically affecting the remaining 
issues on appeal. 

2.  The RO should contact the veteran and 
ask that he identify all sources of 
medical treatment for his allergic 
rhinitis and the residuals of a fracture 
nose received since January 2003 and to 
furnish signed authorizations for release 
to the VA of private medical records in 
connection with each non-VA source 
identified regarding the remaining issues 
on appeal.  Copies of the medical records 
from all sources, including VA records, 
(not already in the claims folder) should 
then be requested.  All records obtained 
should be added to the claims folder.  If 
requests for any private treatment 
records are not successful, the RO should 
inform the veteran of the nonresponse so 
that he will have an opportunity to 
obtain and submit the records himself, in 
keeping with his responsibility to submit 
evidence in support of his claims.  38 
CFR § 3.159 (2003).  Furthermore, the 
veteran should be specifically informed 
as to what portion of evidence he is 
required/expected to submit, and which 
portion of the evidence the VA would 
attempt to obtain in order to assist the 
veteran in substantiating his claim, per 
38 U.S.C.A. §§ 5103(a), 5103A; 
Quartuccio, supra; Charles, supra.

3.  After the veteran's medical records 
have been obtained and the veteran has 
been informed of the provisions of the 
VCAA, the RO should schedule the veteran 
for VA examinations by the appropriate 
available physician or physicians.  All 
indicated diagnostic tests should be 
accomplished, and all clinical tests 
should be recorded in detail.  The claims 
folder must be provided to the examiner 
for review prior to the examination.  

The examiner should specifically note the 
symptoms and manifestations produced by 
the two disabilities.  The doctor should 
ascertain whether there is nasal 
obstruction, discharge, crusting, and/or 
scabbing.  The examiner should also 
discuss whether the veteran's disability 
requires surgery or whether it can be 
controlled, if needed, through other 
means.  The results proffered by the 
examiner must reference the complete 
claims folders and any inconsistent past 
diagnoses given.  Also, it is requested 
that the results of the examination be 
typed or otherwise recorded in a legible 
manner for review purposes. 

4.  The RO should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
reports of examination.  If the requested 
reports do not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the reports must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2003); see also Stegall v. West, 11 Vet. 
App. 268 (1998).

Thereafter, the RO should readjudicate the claims.  If the 
benefits sought on appeal remain denied, the appellant and 
the appellant's representative should be provided a 
supplemental statement of the case.  The supplemental 
statement of the case must contain notice of all relevant 
actions taken on the claims for benefits, to include a 
summary of the evidence and applicable law and regulations 
considered pertinent to the issues currently on appeal.  An 
appropriate period of time should be allowed for response.  
Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The purpose of the examinations requested in this remand is 
to obtain information or evidence (or both), which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2003) 
failure to cooperate by attending the requested VA 
examinations may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



